
	

113 S2280 PCS: To approve the Keystone XL Pipeline.
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 371113th CONGRESS
		2d Session
		S. 2280
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Hoeven (for himself, Ms. Landrieu, Mr. McConnell, Ms. Murkowski, Mr. Portman, Mr. Wicker, Mr. Johnson of Wisconsin, Mr. Crapo, Mr. Thune, Mr. Johanns, Mr. Blunt, Mr. Alexander, Mr. Inhofe, Mr. Flake, Mr. Roberts, Mr. Chambliss, Mr. Enzi, Mr. Toomey, Mr. Lee, Mr. Sessions, Mr. Scott, Mr. Coats, Mr. Cornyn, Mr. Kirk, Mr. Isakson, Mr. Grassley, Mr. Rubio, Mrs. Fischer, Mr. Coburn, Mr. McCain, Mr. Corker, Mr. Hatch, Mr. Cochran, Mr. Barrasso, Mr. Vitter, Mr. Risch, Mr. Boozman, Mr. Burr, Mr. Graham, Mr. Heller, Mr. Paul, Mr. Moran, Mr. Cruz, Mr. Shelby, Ms. Ayotte, Ms. Collins, Mr. Begich, Mr. Pryor, Ms. Heitkamp, Mr. Warner, Mr. Donnelly, Mr. Manchin, Mr. Walsh, Mrs. McCaskill, Mr. Tester, and Mrs. Hagan) introduced the following bill; which was read the first time
		
		May 5, 2014Read the second time and placed on the calendarA BILL
		To approve the Keystone XL Pipeline.
	
	
		
			1.
			Keystone XL approval
			
				(a)
				In
			 general
				TransCanada Keystone
			 Pipeline, L.P. may construct, connect, operate, and maintain the pipeline
			 and cross-border facilities described in the application  filed on May 4,
			 2012, by TransCanada Corporation to the Department of State (including any
			 subsequent revision to the pipeline route within the State of Nebraska
			 required or authorized by the State of Nebraska).
			
				(b)
				Environmental
			 impact statement
				The Final  Supplemental Environmental Impact Statement issued
			 by the Secretary of State in January 2014,
			 regarding the pipeline referred to in subsection (a), and the
			 environmental analysis, consultation, and review described in that
			 document (including appendices) shall be considered
			 to
			 fully satisfy—
				
					(1)
					all requirements
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 and
				
					(2)
					any other
			 provision of law that requires Federal agency consultation or review
			 (including the consultation or review required under section 7(a) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a))) with
			 respect to the pipeline and facilities referred to in subsection (a).
				
				(c)
				Permits
				Any
			 Federal permit or authorization  issued before the date of enactment of
			 this Act
			 for the pipeline and cross-border facilities referred to in subsection (a)
			 shall remain in effect.
			
				(d)
				Federal
			 judicial review
				Any legal challenge to a Federal agency action regarding the pipeline and cross-border facilities
			 described in subsection (a), and the related facilities in the United
			 States,
			 that are approved by this Act, and any permit, right-of-way, or other
			 action taken to construct or complete the project pursuant to Federal law,
			 shall only be subject to judicial review on direct appeal to the United
			 States
			 Court of Appeals for the District of Columbia Circuit.
			(e)Private property savings clauseNothing in this Act alters any Federal, State, or local process or condition in effect on the date
			 of enactment of this Act that is necessary to secure access from an owner
			 of private property to construct the pipeline and cross-border facilities
			 described in subsection (a).
	May 5, 2014Read the second time and placed on the calendar